DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 8 does not have clear antecedent basis for "the at least one tracker.” (For examination purposes, this limitation is interpreted to refer to “at least one sensor” in claim 9.) Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 2021/0150804).
Regarding claim 1, Wick teaches/suggests: A method for video rendering, comprising: 
tracking spatial coordinates of at least one camera during a video sequence forming a shot having multiple frames, wherein each of the at least one camera has a lens (Wick [0044]-[0045]: “A first step S11 includes generating a first individual image sequence with a real camera 10 ... A second step S12 includes detecting the camera settings and the camera positions of the first image sequence ... The camera settings and camera positions can involve at least the position of the entrance pupil and the field of view of the capturing lens.”); 
creating a lens profile storing lens data corresponding to the lens of the at least one camera during the shot (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12;” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.” [The claimed lens profile is an implicit feature of the lens/camera data. In addition, such feature would have been well known for encapsulating the lens/camera data (Official Notice).]); 
encoding the lens data (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12.” [The claimed encoding is an inherent and/or implicit feature of transmitting the lens/camera data.]); 
sending the lens data to a render engine (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12.”); 
retracing the movement of the at least one camera during the shot (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions.”); 
recreating the lens and one or more characteristics of the lens during the shot (Wick [0047]: “With the data obtained from the real camera 10 and data possibly already known beforehand, a model of the camera 10 can be created in the image synthesis program.”); and 
replicating the shot in a virtual environment using the retraced camera movement and recreated lens characteristics (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions.”).

Regarding claim 2, Wick teaches/suggests: The method of claim 1, wherein the spatial coordinates of each of the at least one camera comprises a position of each camera (Wick [0050]: “In such a case, for example, position and orientation of the camera 10, focus, aperture, zoom setting can be detected in a temporally resolved manner during the image capturing.”).

Regarding claim 3, Wick teaches/suggests: The method of claim 1, wherein the spatial coordinates of each of the at least one camera comprises an orientation of each camera (Wick [0050]: “In such a case, for example, position and orientation of the camera 10, focus, aperture, zoom setting can be detected in a temporally resolved manner during the image capturing.”).

Regarding claim 7, Wick teaches/suggests: The method of claim 1, further comprising synchronizing the lens data to respective frames of the shot (Wick [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

claim 8, Wick teaches/suggests: The method of claim 1, wherein replicating the shot includes mimicking the lens and the lens characteristics, frame by frame, to replicate the shot virtually (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions;” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

Regarding claim 9, Wick teaches/suggests: A system for video rendering, the system comprising: 
at least one camera to capture images of a background scene, the at least one camera to output the captured images as camera data, wherein each of the at least one camera has a lens (Wick [0044]: “A first step S11 includes generating a first individual image sequence with a real camera 10;” [0050]: “In one specific application, the first real image sequence 22 could be, for example, a green screen scene during a film capturing.”); 
at least one sensor to track spatial coordinates of the at least one camera during a video sequence forming a shot having multiple frames, the at least one tracker to output the tracked spatial coordinates as sensor data (Wick [0045]: “A second step S12 includes detecting the camera settings and the camera positions of the first image sequence;” [0066]: “Alternatively or additionally, it is possible to use sensors that directly detect a movement of the camera/lens, such as gyro sensors, for example.”); and 
a processor coupled to the at least one camera and the at least one sensor (Wick [0025]: “Furthermore, the disclosure relates to a data processing system including means for carrying out the method according to the disclosure, and to a computer program.”), the processor to generate a lens profile storing lens data corresponding to the lens of the at least one camera during the shot (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12;” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.” [The claimed lens profile is an implicit feature of the lens/camera data. In addition, such feature would have been well known for encapsulating the lens/camera data (Official Notice).]), wherein the processor processes the camera data, the sensor data, and the lens data to replicate the shot (Wick [0050]-[0051]: “The information obtained in these steps S21 to S23 is then used, in a further step S24, to generate a second image sequence 24 by a virtual camera 12 within a virtual scene 16 with an image synthesis program 18 taking account of the camera settings and camera positions 11 … In a further step [S25], the first, real image sequence 22 and the second, virtual image sequence 24 can be combined to form a composite image sequence 26”).

Regarding claim 10, Wick teaches/suggests: The video rendering system of claim 9, wherein the lens data is synchronized to respective frames of the shot (Wick [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

Regarding claim 11, Wick does not teach: The video rendering system of claim 9, wherein the lens data is synchronized to a time code. Wick, however, suggests wherein the lens data is synchronized to a time code (Wick [0053]: “Accordingly, a further step S33 includes detecting the camera settings and the camera positions of the virtual camera 12. This is typically done in a temporally resolved manner, i.e., a time stamp is assigned to each detected camera setting and camera position. Typically, the settings and positions are detected for each individual image of the individual image sequence.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the lens/camera data of Wick to include a time stamp as suggested by Wick in order to associate the lens/camera data to the respective images of the real camera.

Regarding claim 12, Wick teaches/suggests: The video rendering system of claim 9, further comprising a renderer to render the replicated shot (Wick [0075]: “In this case, the lens/camera data can be made available to the rendering process in real time S46, for example with a wireless or wired transmission of the lens/camera data to a rendering computer, and be used for rendering.”).

Regarding claim 13, Wick teaches/suggests: The video rendering system of claim 9, wherein the processor encodes the lens data, retraces movement of the at least one camera during the shot, recreates lens and one or more characteristics of the lens, and replicates the shot in a virtual environment (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions … With the data obtained from the real camera 10 and data possibly already known beforehand, a model of the camera 10 can be created in the image synthesis program.”).

Regarding claim 14, Wick teaches/suggests: The video rendering system of claim 9, further comprising a render engine to retrace movements of the at least one camera and mimic the lens and its characteristics, frame by frame, to replicate the shot virtually (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions;” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

Claims 15-16 and 19-20 recite limitations similar in scope to those of claims 1-2 and 7-8, respectively, and are rejected using the same rationales. Wick further teaches/suggests a non-transitory computer-readable storage medium storing a computer program (Wick [0025]: “Furthermore, the disclosure relates to a data processing system including means for carrying out the method according to the disclosure, and to a computer program.”).

Claims 4-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 2021/0150804) as applied to claims 1 and 15 above, and further in view of Armstrong et al. (US 2004/0233461).
Regarding claim 4, Wick does not teach/suggest: The method of claim 3, wherein the orientation of each camera includes pitch, yaw, roll axes used to track local rotation of each camera. Armstrong, however, teaches/suggests pitch, yaw, roll axes used to track local rotation of each camera (Armstrong [0026]: “For example, an orientation of the camera coordinate system 76 with respect to the reference coordinate system 74 may be defined by a rotation about any one or more of the x, y, and z axes of one of the coordinate systems. For purposes of the present disclosure, a rotation of .gamma. degrees about an x axis is referred to as a "pitch" rotation, a rotation of .alpha. degrees about a y axis is referred to as a "yaw" rotation, and a rotation of .beta. degrees about a z axis is referred to as a "roll" rotation.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the orientation of the real camera of Wick to include pitch, yaw, and roll rotations as taught/suggested by Armstrong in order to simulate the real camera.

Regarding claim 5, Wick does not teach/suggest: The method of claim 1, wherein the lens profile includes a nodal point which is a point where all light beams intersect and cross within the lens, which is then projected onto an image plane. Armstrong, however, teaches/suggests a nodal point which is a point where all light beams intersect and cross within the lens, which is then projected onto an image plane (Armstrong [0012]: “In the central perspective projection model of FIG. 1, the camera origin 66 represents a pinhole through which all rays intersect, passing into the camera and onto an image (projection) plane 24 … Again, it is to be appreciated that the pinhole camera is an idealized representation of an image recording device, and that in practice the camera origin 66 may represent a "nodal point" of a lens or lens system of an actual camera.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the lens/camera data of Wick to include the nodal point as taught/suggested by Armstrong in order to simulate the real camera.

Regarding claim 6, Wick as modified by Armstrong teaches/suggests: The method of claim 5, wherein the lens profile includes at least one of: 
a distance to the image plane to the nodal point; 
a focal length of each camera; 
a lens distortion profile; 
an image center shift; 
a lens aperture; 
a focus distance; and 
vignetting or lens shading (Wick [0013]: “A further exemplary embodiment of the disclosure provides for taking into account, during the step of adapting or creating the individual images, besides the entrance pupil and the field of view, a position of an exit pupil, a depth of field, vignetting, possibly including color-dependent vignetting, a distortion, a bokeh, a chromatic aberration, a focus, a position of lens elements within a lens, an aperture, an exposure duration, a color appearance and/or a reflection within the camera.”).

Claims 17 and 18 recite limitations similar in scope to those of claims 5 and 6, respectively, and are rejected using the same rationales.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0102841 – visualizing virtual camera
US 2017/0244956 – generating videos
US 2019/0333541 – virtual scene preview
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611